Citation Nr: 0626623	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-03 382A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for ulcerative colitis has been received.

2.  Whether new and material evidence to reopen a claim for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, based on VA surgery in February and July 
1990 has been received.

3.  Entitlement to compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on VA surgery in 
September and December 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from August 1966 to May 1968.

This appeal to the Board of Veterans Appeals (Board) arises 
from a July 1999 rating action that denied service connection 
for ulcerative colitis.  The veteran filed a Notice of 
Disagreement (NOD) subsequently in July 1999, and the RO 
issued a Statement of the Case (SOC) in October 1999.  The 
veteran filed a Substantive Appeal in November 1999, and the 
RO issued a Supplemental SOC (SSOC) in December 2001.

This appeal also arises from a November 1999 rating action 
that denied compensation benefits, pursuant to the provisions 
of 38 U.S.C.A. § 1151, based on VA surgery in February and 
July 1990, on the grounds that new and material evidence to 
reopen the claim had not been received.  The veteran filed a 
NOD in December 1999, and the RO issued a SOC in January 
2000.  In May 2000, the veteran and his wife testified during 
a hearing before RO personnel;  a transcript of the hearing 
is of record.  The RO issued a SSOC (reflecting the continued 
denial of the claims) in September 2000, the veteran filed a 
Substantive Appeal in November 2000, and the RO issued 
another SSOC in December 2001.

Further, this appeal arises from a March 2002 rating action 
that denied compensation benefits pursuant to the provisions 
of 38 U.S.C.A. § 1151 based on VA surgery in September and 
December 2000.  In April 2002, the veteran filed a NOD, the 
RO issued a SOC, and the veteran filed a Substantive Appeal.  
The RO issued a SSOC in June 2002.  

In October 2002, the veteran and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of the hearing is of record.

In June 2004, the Board remanded these matters to the RO for 
further development of the evidence and for due process 
development.  After accomplishing some of the requested 
action, the RO issued a SSOC in January 2006 that continued 
the denial of the claims, and returned them to the Board for 
further appellate consideration.

The Board's decision on the claim for compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151 based on VA 
surgery in September and December 2000, is set forth below.  
The requests to reopen claims for service connection for 
ulcerative colitis and for compensation benefits, pursuant to 
the provisions of 38 U.S.C.A. § 1151, based on VA surgery in 
February and July 1990 has been received are addressed in the 
remand following the order; these matters are being remanded 
to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the veteran when further 
action, on his part, is required.
 

FINDINGS OF FACT

1.	All notification and development action needed to render a 
fair decision on the claim herein decided has been 
accomplished.

2.  Competent and persuasive medical opinion establishes that 
the veteran does not have additional disability as a result 
of VA surgery in September and December 2000; there is no 
contrary evidence or opinion.

3.  This case does not involve the medical complexity or 
controversy required to warrant obtaining an advisory opinion 
from an independent medical expert.


CONCLUSIONS OF LAW

1.  The criteria for compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 based on VA surgery in 
September and December 2000 are not met.          38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.358, 3.361, 3.800 (2005).

2.  The criteria for obtaining an advisory opinion from an 
independent medical expert are not met.  38 U.S.C.A. 
§§5103A(d), 7109 (West 2002); 38 C.F.R. § 20.901(d) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002).  To implement the provisions 
of the law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify him what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim herein decided has been accomplished.  

In a June 2005 post-rating letter, the RO notified the 
veteran and his representative of what the evidence needed to 
show to establish entitlement to compensation benefits, 
pursuant to the provisions of 38 U.S.C.A. § 1151, based on VA 
surgery in September and December 2000: evidence that he 
suffered from additional disability as a result of VA 
surgery, and that such disability was the direct result of VA 
fault, such as carelessness,  negligence, lack of proper 
skill, or error in judgment, or was a not reasonably expected 
result or complication of the VA treatment.  Thereafter, they 
were afforded opportunities to respond.  Thus, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.  

In addition to the July 2005 RO letter, other post-rating RO 
notice letters in July and December 2004 provided notice that 
VA would make reasonable efforts to help the veteran get 
evidence necessary to support his claim, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization, to obtain 
them.  Those letters further specified what records VA was 
responsible for obtaining, to include Federal records, and 
reiterated the type of records that VA would make reasonable 
efforts to get.  All three of these RO letters specifically 
requested the veteran to furnish any evidence that he had in 
his possession that pertained to his claim.  The Board finds 
that, collectively, these letters satisfy the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by him and what evidence 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify a 
veteran of: (1) the evidence that is needed to substantiate a 
claim; (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) 
a request by VA that the claimant provide any evidence in his 
possession that pertains to the claim.  As indicated above, 
all four content of notice requirements have been met in this 
case.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  

In the matter now before the Board, documents meeting the 
VCAA's notice requirements were not furnished to the veteran 
prior to the March 2002 rating action on appeal.  However, 
the Board finds that the delay in issuing the 38 U.S.C.A. 
§ 5103(a) notice did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 ((Fed. Cir. 2006).  As indicated below, as a 
result of RO development and the Board remand, comprehensive 
documentation, identified below, has been associated with the 
claims file and considered in evaluating the veteran's 
appeal.  After the issuance of the RO's July and December 
2004 and June 2005 notice letters and additional 
opportunities to provide information and/or evidence 
pertinent to the claim under consideration, the RO 
readjudicated the veteran's claim on the basis of all the 
evidence of record in January 2006, as reflected in the SSOC.

Hence, the Board finds that the VA's failure in not 
fulfilling the VCAA's notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2005).  

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of  38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining to the disability).  In 
connection with the claim for compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151, the RO has not 
provided any notice to the veteran regarding the degree of 
disability or effective date.  However, as the Board's 
decision herein denies the claim, no disability rating or 
effective date is being assigned; accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining all 
evidence necessary to substantiate his claim.  As a result of 
these efforts, extensive VA medical records from September 
2000 to 2001 have been associated with the claims file.  In 
August 2001, the RO obtained a medical opinion from a 
physician at the Duke University Medical Center, a report of 
which have been associated with the record and considered in 
adjudicating this claim.  Significantly, neither the veteran 
nor his representative has identified, and the record does 
not otherwise indicate, any existing, pertinent evidence, in 
addition to that noted above, that has not been obtained.  

The Board also finds that there is no basis to further 
develop the record to create any additional evidence for 
consideration in connection with the matter on appeal. In 
this regard, the Board notes that, at the October 2002 Board 
hearing, the veteran's representative requested an advisory 
opinion from an independent medical expert (IME) in this 
case.  However, the Board finds that no such opinion is 
necessary.  As explained below, that the record is completely 
devoid of competent evidence or opinion that the veteran has 
additional disability as a result of VA surgery in September 
and December 2000, and the sole opinion on that point does 
not address .  Simply stated, the record in this appeal 
simply does not reflect the medical complexity or controversy 
to meet the requirements for obtaining an advisory opinion 
from an IME.  See 38 U.S.C.A. §§ 5103A(d) and 7109.   

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate adjudication of the claim on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  



II.  Analysis

Under the applicable criteria, compensation under 38 U.S.C.A. 
§ 1151 shall be awarded for a veteran's qualifying additional 
disability in the same manner as if such additional 
disability was service connected.  A qualifying disability is 
one which is not the result of a veteran's willful 
misconduct, and which was caused by hospital care, medical or 
surgical treatment, or examination furnished him under any 
law administered by VA, and the proximate cause of the 
disability was          (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonable foreseeable.  38 U.S.C.A. § 1151(a). 

Where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of VA 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.  38 C.F.R. § 3.358(a).

In determining that additional disability exists, a veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury.  As applied to medical or surgical 
treatment, the physical condition prior to the disease or 
injury will be the condition that the specific medical or 
surgical treatment was designed to relieve.  Compensation 
will not be payable for the continuance or natural progress 
of disease or injuries for which the hospitalization, etc., 
was authorized.  38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or injury or an aggravation of an existing 
disease or injury suffered as a result of VA hospitalization, 
medical or surgical treatment, or examination, it will be 
necessary to show that the additional disability is actually 
the result of such disease or injury or an aggravation of an 
existing disease or injury, and not merely coincidental 
therewith.  38 C.F.R. § 3.358(c)(1).

The mere fact that aggravation occurred will not suffice to 
make the additional disability compensable in the absence of 
proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of VA hospitalization, medical or surgical treatment, 
or examination.  38 C.F.R. § 3.358(c)(2).

Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those that are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered.  
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  38 C.F.R. § 3.358(c)(3).

To determine whether a veteran has an additional disability, 
VA compares his condition immediately before the beginning of 
the hospital care, medical or surgical treatment, or 
examination upon which the claim is based to his condition 
after such care, treatment, or examination.  VA considers 
each involved body part separately.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care, medical or surgical treatment, or examination 
resulted in the veteran's additional disability.  Merely 
showing that he received care, treatment, or examination and 
that he has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

Additional disability caused by a veteran's failure to follow 
properly-given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c)(3).

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care, medical or surgical treatment, or examination caused 
his additional disability (as explained in 38 C.F.R. 
§ 3.361(c)); and VA (i) failed to exercise the degree of care 
that would be expected of a reasonable health care provider; 
or (ii) furnished the hospital care, medical or surgical 
treatment, or examination without the veteran's or, in 
appropriate cases, his representative's informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is in each 
claim to be determined based on what a reasonable health care 
provider would have foreseen.  The event need not be 
completely unforeseeable or unimaginable, but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).  

In this case, the veteran contends that he currently suffers 
from additional disability characterized by abdominal pain, 
fistula of stoma, and leakage of stool around stoma as a 
result of VA surgery in September and December 2000.   
However, considering the evidence of record in light of the 
governing legal authority, the Board concludes that the 
competent and persuasive medical evidence establishes that no 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 are 
warranted.  

In September 2000, the veteran was hospitalized at a VA 
medical facility for an exploratory laparotomy with a partial 
cholecystectomy and ileostomy revision.  He tolerated the 
procedure well.  Thereafter, he was found to have a fluid 
collection in the right upper quadrant.  Endoscopic 
retrograde cholangio-pancreatography showed a small cystic 
duct leak.  A drain was placed, and the veteran underwent 
cystic duct stenting.  He tolerated this very well, and all 
of these problems resolved.  He was discharged to his home in 
October 2000.

In mid-December 2000, the veteran was hospitalized at a VA 
medical facility for ileostomy leakage.  He was eating well 
and his ileostomy was working, but 2 of the stitches holding 
the stoma had broken.  He underwent ileostomy revision, 
tolerated the procedure well, and experienced no 
complications.  His postoperative course was unremarkable.  
He tolerated a regular diet, ambulating and voiding without 
problems.  The ileostomy continued to be pink, patent, and 
productive of adequate stool.  He was discharged to his home 
the next day.

Late December 2000 VA evaluation indicated that the recent 
trial resection of the ileostomy was unsuccessful, and it was 
felt that a gastrointestinal leak probably continued to be 
present.  The impressions were right upper quadrant pain and 
nausea of undetermined cause, persistent despite previous 
cholecystectomy; history of leaking biliary stent; and 
history of continuing biliary leak in the right upper 
quadrant.

The record contains continuing VA medical records for 
gastrointestinal follow-up through 2001.   

At the October 2002 Board hearing, the veteran testified 
about his belief that he suffered additional disability as a 
result of VA surgery in September and December 2000.

In August 2001, D. Tyler, M.D., of the Duke University 
Medical Center reviewed this case in the veteran's claim for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 based on VA surgery in September and 
December 2000.  Dr. Tyler stated that he reviewed the 
veteran's medical records showing varices at multiple sites 
including around his ileostomy stoma site, with several 
bleeds from these peristomal varices.  He was felt to be a 
surgical candidate to revise his ileostomy to minimize 
bleeding from the varices in the region of the stoma, as well 
as remove his gallbladder.  Dr. Tyler noted that the veteran 
underwent surgical exploration in September 2000 at which 
time a difficult and tedious operation was performed, with 
revision of the ileostomy as well partial removal of the 
gallbladder, and a decision to leave part of the gallbladder 
behind and to remove the stones that were present in it.  
Based on his review of the records, the physician stated that 
the veteran appeared to recuperate well from this procedure; 
he did complain of intermittent abdominal pain, but it 
appeared from the medical records that this pain pre-dated 
the September operation, and probably could be dated back to 
early 2000.  

The veteran subsequently had problems with his ileostomy, 
which appeared to be prolapsing, and he underwent surgery for 
an ileostomy revision in mid-December 2000.  Dr. Tyler noted 
that the operation appeared to go well, and the veteran was 
discharged on the day after the surgery.  Based on the 
medical records reviewed, Dr. Tyler found that there was no 
evidence that the veteran suffered from negligent care 
provided by the VA, and opined that the surgical procedures 
that were performed upon him appeared to be done well, given 
the setting of portal hypertension and a chronically-inflamed 
gallbladder.

Dr. Tyler found it difficult to assess whether the veteran 
actually had a true fistula from his small bowel, as he 
claimed, or whether he simply had an ileostomy bag that did 
not fit around his stoma site well because of the prolapse.  
He stated that abdominal pain of unclear etiology could be a 
difficult problem to treat either medically or surgically, 
especially in individuals in whom no clear-cut etiology of 
the pain could be ascertained.  

The physician concluded that the veteran's problems pre-dated 
the VA surgery, and that it appeared from the medical records 
that every effort was made to work with and help him to the 
best of the VA medical team's ability.  Dr. Tyler opined that 
there was no evidence that he suffered a discernable or 
permanent disability as a result of his VA medical-surgical 
treatment.   

The Board finds that Dr. Tyler's 2001 opinion that there was 
no evidence that the veteran suffered a discernable or 
permanent disability as a result of his VA medical-surgical 
treatment in September and December 2000 or that he suffered 
from negligent care provided by the VA are supported by his 
comprehensive review of the documented medical evidence, and 
clearly explained reasons and bases.  Thus, the Board 
considers that physician's report to be of great probative 
value and dispositive of the veteran's contentions in this 
matter on appeal, inasmuch as it is the sole competent 
evidence to address the matter.  Significantly, neither the 
veteran nor his representative has presented or alluded to 
the existence of any medical evidence or opinion that 
supports his contentions.     

The Board has considered the veteran's contentions and 
hearing testimony that he currently suffers from additional 
disability as a result of VA surgery in September and 
December 2000.  However, as a layman without the appropriate 
medical training and expertise, he is not competent to render 
a probative opinion on a medical matter.  See Bostain v. West 
, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) (a layman is generally not capable of 
opining on matters requiring medical knowledge).  Hence, his 
own assertions in this regard have no probative value.  The 
Board also points out that it cannot exercise its own 
independent judgment on medical matters.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991).

As the sole competent medical evidence in this case 
establishes that the veteran does not have additional 
disability as a result of VA surgery in September and 
December 2000, the Board finds that the criteria for 
compensation benefits pursuant to the provisions of 
38 U.S.C.A. § 1151 are not met; hence, the claim on appeal 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).




ORDER

The claim for compensation benefits, pursuant to the 
provisions of 38 U.S.C.A. § 1151, based on VA surgery in 
September and December 2000 is denied.


REMAND

Unfortunately, the Board finds that, for due process reasons, 
further RO action on the requests to reopen claims for 
service connection for ulcerative colitis and for 
compensation benefits, pursuant to the provisions of 
38 U.S.C.A. § 1151, based on VA surgery in February and July 
1990 has been received, even though such action will, 
regrettably, further delay an appellate decision on these 
claims.  

The regulations implementing the VCAA include a revision of 
the provisions of 38 C.F.R. § 3.156 (2005), which is 
applicable to claims filed on and after August 29, 2001.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).  However, as the 
petitions to reopen this veteran's claims for service 
connection for ulcerative colitis and for compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
based on VA surgery in February and July 1990 on appeal were 
filed in January 1998 and January 1999, respectively, the RO 
should have cited to and applied the former version of 
38 C.F.R. § 3.156(a) that is applicable to claims filed prior 
to August 29, 2001.  In this case, the January 2006 SSOC 
erroneously cited to and applied the revised version of 
38 C.F.R. § 3.156(a), effective August 29, 2001 and 
applicable to claims filed on and after that date.  Hence, 
the appellant has been furnished notice of the wrong criteria 
that governs his claims.  To avoid any prejudice to the 
appellant, the Board finds that the RO should consider the 
claims pursuant to, and give him notice of, the correct, 
former version of 38 C.F.R. § 3.156, in the first instance.

The action identified herein is consistent with the duties 
imposed by the VCAA. However, identification of specific 
action requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
action requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should readjudicate the claims 
remaining on appeal in light of all 
pertinent evidence and legal authority, 
to specifically include the correct, 
former version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed 
prior to August 29, 2001.  

2.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of all additional legal 
authority considered-to include the 
former version of 38 C.F.R. § 3.156(a) 
applicable to claims to reopen filed 
prior to August 29, 2001-as well as 
clear reasons and bases for all 
determinations, and afford him the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran needs take no 
action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate timeframe.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court  for additional development or other appropriate 
action must be handled in an expeditious manner.  See                 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


